Title: To James Madison from John Leonard, 14 May 1808
From: Leonard, John
To: Madison, James



Barna. 14 May 1808

Your much esteem’d favor of the 28. October I had the honor to receive the 4 of this month.  The Blank Bond which it contained I have signed with two responble. Gentlemen Mr Huguet & Mr. Carrol.  Mr. H. is one of the first Bankers in this part of the World. Mr. Carrol is a Merchant of Chaston. S. Carolina of very considerable Solidity & who has realized a considerable sum of money within a few months by Speculating in Colonial produce in this Country which he will remit to his House in Chaston. as soon as may be practicable.  I take the liberty to Enclose a proclamation that came out yesterday & remain with high consideration & respect Yr Most Obdt. Sert.

J Leonard

